ORIGINAL                                                  03/23/2021
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                            PR 21-0001                                       Case Number: PR 21-0001



                                                                                 FILED
IN RE THE MARRIAGE OF:
                                                                                MAR 2 3 2021
 DAVINA ATTAR-WILLIAMS,
                                                                               Bowen Greenwood
                                                                           .7:nark of Supreme Court
                                                                                Rtate of Montana
              Petitioner,
                                                                     ORDER
       and
 STEVEN THOMAS WILLIAMS,

              Respondent.


       Petitioner Davina Attar-Williams has filed an affidavit in support of her request to
disqualify the Honorable Donald L. Harris from presiding in Cause No. DR-19-0893 in the
Thirteenth Judicial District Court, Yellowstone County, pursuant to § 3-1-805, MCA.
       Section 3-1-805, MCA,provides that an affidavit for disqualification for cause must allege
facts showing personal bias or prejudice of the presiding judge. Section 3-1-805(1)(b), MCA,
provides in part that the affidavit will be deemed not to have been made in good faith if it is based
solely on rulings in the case which can be addressed in an appeal from the final judgment. The
allegations of personal bias or prejudice enumerated in Attar-Williams's affidavit implicate
rulings in the case which can be addressed on appeal if necessary. As a result, it is unnecessary
to appoint a district judge to hear this matter.
       IT IS THEREFORE ORDERED that the motion to disqualify District Judge Donald L.
Harris from Yellowstone County Cause No. DR-19-0893 is DENIED.
       The Clerk is directed to provide copies of this Order to the Clerk of the District Court of
Yellowstone County for notification to Petitioner Davina Attar-Williams, all counsel of record in
Cause No. DR-19-0893, and to the Honorable Donald L. Harris.
      DATED thiscZ3r1 day of March, 2021.



                                                                Chief Justice